


110 HR 2290 IH: Cyber-Security Enhancement Act of

U.S. House of Representatives
2007-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2290
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2007
			Mr. Schiff (for
			 himself, Mr. Chabot,
			 Mr. Delahunt,
			 Mr. Daniel E. Lungren of California,
			 Mr. Davis of Alabama,
			 Ms. Carson,
			 Mr. Goodlatte,
			 Ms. Eshoo,
			 Mr. Wexler,
			 Mr. Issa, Ms. Linda T. Sánchez of California,
			 Mr. McCaul of Texas, and
			 Mr. Thompson of Mississippi)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to better assure
		  cyber-security, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cyber-Security Enhancement Act of
			 2007.
		2.Personal electronic
			 recordsSection 1030(a)(2) of
			 title 18, United States Code, is amended—
			(1)by striking
			 or at the end of subparagraph (B); and
			(2)by adding at the
			 end the following:
				
					(D)a unique electronic identification number,
				address or routing code, or access device (as defined in section 1029(e)(1)),
				from a protected computer; or
					.
			3.Use of full
			 Interstate and foreign commerce power for criminal penalties
			(a)Broadening of
			 ScopeSection 1030(e)(2)(B) of title 18, United States Code, is
			 amended by inserting or affecting after which is used
			 in.
			(b)Elimination of
			 Requirement of an Interstate or Foreign Communication for Certain Offenses
			 Involving Protected ComputersSection 1030(a)(2)(C) of title 18,
			 United States Code, is amended by striking if the conduct involved an
			 interstate or foreign communication.
			4.Rico
			 predicatesSection 1961(1)(B)
			 of title 18, United States Code, is amended by inserting section 1030
			 (relating to fraud and related activity in connection with computers),
			 before section 1084.
		5.Cyber-extortionSection 1030(a)(7) of title 18, United
			 States Code, is amended by inserting , or to access without
			 authorization or exceed authorized access to a protected computer after
			 cause damage to a protected computer.
		6.Conspiracy to
			 commit cyber-crimesSection
			 1030(b) of title 18, United States Code, is amended by inserting or
			 conspires after attempts.
		7.Penalties for
			 section 1030 violationsSubsection (c) of section 1030 of title 18,
			 United States Code, is amended to read as follows:
			
				(c)The court, in
				imposing sentence for an offense under subsection (a) or (b), shall, in
				addition to any other sentence imposed and irrespective of any provision of
				State law, order that the person forfeit to the United States—
					(1)the person’s
				interest in any personal property that was used or intended to be used to
				commit or to facilitate the commission of such violation; and
					(2)any property, real
				or personal, constituting or derived from, any proceeds the person obtained,
				directly or indirectly, as a result of such
				violation.
					.
		8.Directive to
			 Sentencing Commission
			(a)DirectivePursuant
			 to its authority under section 994(p) of title 28, United States Code, and in
			 accordance with this section, the United States Sentencing Commission shall
			 forthwith review its guidelines and policy statements applicable to persons
			 convicted of offenses under sections 1028, 1028A, 1030, 1030A, 2511 and 2701 of
			 title 18, United States Code and any other relevant provisions of law, in order
			 to reflect the intent of Congress that such penalties be increased in
			 comparison to those currently provided by such guidelines and policy
			 statements.
			(b)RequirementsIn
			 determining its guidelines and policy statements on the appropriate sentence
			 for the crimes enumerated in paragraph (a), the Commission shall consider the
			 extent to which the guidelines and policy statements may or may not account for
			 the following factors in order to create an effective deterrent to computer
			 crime and the theft or misuse of personally identifiable data—
				(1)the level of
			 sophistication and planning involved in such offense;
				(2)whether such
			 offense was committed for purpose of commercial advantage or private financial
			 benefit;
				(3)the potential and
			 actual loss resulting from the offense;
				(4)whether the
			 defendant acted with intent to cause either physical or property harm in
			 committing the offense;
				(5)the extent to
			 which the offense violated the privacy rights of individuals;
				(6)the effect of the
			 offense upon the operations of a government agency of the United States, or of
			 a State or local government;
				(7)whether the offense
			 involved a computer used by the government in furtherance of national defense,
			 national security or the administration of justice;
				(8)whether the
			 offense was intended to, or had the effect of significantly interfering with or
			 disrupting a critical infrastructure;
				(9)whether the
			 offense was intended to, or had the effect of creating a threat to public
			 health or safety, injury to any person, or death; and
				(10)whether the
			 defendant purposefully involved a juvenile in the commission of the offense to
			 avoid punishment.
				(c)Additional
			 RequirementsIn carrying out this section, the Commission
			 shall—
				(1)assure reasonable
			 consistency with other relevant directives and with other sentencing
			 guidelines;
				(2)account for any
			 additional aggravating or mitigating circumstances that might justify
			 exceptions to the generally applicable sentencing ranges;
				(3)make any
			 conforming changes to the sentencing guidelines; and
				(4)assure that the
			 guidelines adequately meet the purposes of sentencing as set forth in section
			 3553(a)(2) of title 18, United States Code.
				9.Damage to
			 protected computers
			(a)Section
			 1030(a)(5)(B) of title 18, United States Code, is amended—
				(1)by
			 striking or at the end of clause (iv);
				(2)by
			 inserting or at the end of clause (v); and
				(3)by adding at the
			 end the following:
					
						(vi)damage affecting
				ten or more protected computers during any 1-year
				period.
						.
				(b)Section
			 2332b(g)(5)(B)(i) of title 18, United States Code, is amended by striking
			 (v) (relating to protection of computers) and inserting
			 (vi) (relating to the protection of computers).
			10.Additional
			 funding for resources to investigate and prosecute criminal activity involving
			 computers
			(a)Additional Funding
			 for Resources
				(1)AuthorizationIn
			 addition to amounts otherwise authorized for resources to investigate and
			 prosecute criminal activity involving computers, there are authorized to be
			 appropriated for each of the fiscal years 2007 through 2011—
					(A)$10,000,000 to the
			 Director of the United States Secret Service;
					(B)$10,000,000 to the
			 Attorney General for the Criminal Division of the Department of Justice;
			 and
					(C)$10,000,000 to the
			 Director of the Federal Bureau of Investigation.
					(2)AvailabilityAny
			 amounts appropriated under paragraph (1) shall remain available until
			 expended.
				(b)Use of
			 Additional FundingFunds made available under subsection (a)
			 shall be used by the Director of the United States Secret Service, the Director
			 of the Federal Bureau of Investigation, and the Attorney General, for the
			 United States Secret Service, the Federal Bureau of Investigation, and the
			 criminal division of the Department of Justice, respectively, to—
				(1)hire and train law
			 enforcement officers to—
					(A)investigate crimes
			 committed through the use of computers and other information technology,
			 including through the use of the Internet; and
					(B)assist in the
			 prosecution of such crimes; and
					(2)procure advanced
			 tools of forensic science to investigate, prosecute, and study such
			 crimes.
				
